 290DECISIONSOF NATIONALLABOR RELATIONS BOARDWinn-Dixie Atlanta,Inc.andIsiahS.GavinandWillenaMcClady.Cases 10-CA-9935-1 and10-CA-9935-2DECISIONSTATEMENT OF THE CASENovember 13, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn May 25, 1973, Administrative Law JudgeAlmira A. Stevenson issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.Inadopting the Administrative Law Judge'sfinding that Respondent had condoned picket linemisconduct, we also rely upon the offers of reinstate-ment contained in letters to the strikers dated August29 and 30, 1972.1ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Winn-Dixie Atlanta,Inc.,Atlanta, Georgia, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.IIn adopting the Administrative Law Judge's finding of condonationwith respect to employees Penn and Gavin, Chairman Miller relies solely onRespondent's letters sentto those employees on August 29, which were notmade in the context of settlement discussions involving an attempt toresolve the entire dispute Chairman Miller questions, though he does nothere find it necessary to decide, whether offers made in the give-and-take ofattempted overall settlement of a number of pending issues (including theissue of whether certain employees had in fact engaged in misconduct)ought to be construed as condonation,or even ought to be consideredadmissible evidence with respect to that issue. The August 29 letters,however, were voluntary offers made outside of any negotiated settlementdiscussions and, as such,indicate to the Chairman Respondent's intent tooverlook any past misconduct. That the August 29 letters also contained anillegal requirement that Penn and Gavin abandon their lawful strike activitydoes not detract from their value as reliable evidence of condonation.ALMIRA ABBOT STEVENSON, Administrative Law Judge:This consolidated proceeding was heard at Atlanta,Georgia, on March 27 and 28, 1973. The original chargeswere filed on January 10, 1973, and served on theRespondent January 11, 1973. Amended charges, filed onJanuary 23, 1973, were served on the Respondent January24, 1973. An order consolidatingcases,complaint, andnotice of hearing was issued March 6, 1973.The issues are (1) whether the Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, and convertedan economic strikeinto an unfairlabor practice strike by itslettersdated August 29 and 30,1972, to strikersWillenaMcClady, Isiah Gavin, andTheodus Penn threatening to discharge, and discharging,them effective September 5, 1972, or whether the strikershad been permanently replaced; (2) whether the strikers intheir letter dated October 23, 1972, to the Respondentmade an unconditional or a conditional request forreinstatement;and (3) whether Isiah Gavin and TheodusPenn engaged in picket line misconduct by which theyforfeited their right toreinstatementorwhether theRespondent condoned any such misconduct. For thereasons fully set forth below, I conclude that the Respon-dent violated the Act and converted the strike as allegedand condoned the misconduct, but that the strikers havenot unconditionally requestedreinstatementand that Pennhas abandoned his employment with the Respondent.Upon the entire record,includingmy observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONThe Respondent is a Florida corporation, licensed to dobusiness inGeorgia,where it is engaged in the retailgrocery business with annual gross income in excess of$500,000. It operates a retail grocery store on StewardAvenue, Atlanta, Georgia (Store No. 1874). During thepast calendar year the Respondent purchased and receivedgroceriesvalued in excess of $50,000 directly fromsuppliers located outside the State of Georgia. TheRespondent admits and I conclude that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.207 NLRB No. 53 WINN-DIXIE ATLANTA -291II.THE UNFAIR LABOR PRACTICESD.No blacksupervisorsE.No black bag-boysA.Facts'F.Whites payedmore thanblacks doing the samework1.The strikeG.Whites allowed to workin samestoreswithThe Respondent operates a grocery store on StewardAvenue, Atlanta, Georgia, also referred to as Store No.1874. The events herein have their genesis in discussionsamong black employees of the store some weeks beforeAugust 4,1972.During July 1972, several of these employees, includingIsiah Gavin, journeyman meatcutter, and Willena McCla-dy, who testified she was a cashier and shelf-stocker (Code7),met with officials of the Metro Atlanta DeKalliChapter, Southern Christian Leadership Conference, anddiscussed the bases for their view that the store managerand the market manager of the meat department wereprejudiced against blacks. The employees were advised tolisttheircomplaints and present them to the storemanager. By August 4, however, they had failed to do so.On that day, Friday, August 4, Gavin was given amessage from the front office of the store that he hadreceived a telephone call and was to call back after work. Afew minutes later, a white employee was summoned to thetelephone over the store loudspeaker. Gavin informed thestore manager, David McGarity, and the market managerin charge. of the meat department, Benjamin Meredith, thatitwas not right to permit white employees to take calls andto prohibit Gavin from taking one. Neither of the officialsreplied,Meredith' merely throwing his hands up andlaughing.Gavin informed them that he could not workunder such discriminatory conditions and walked out ofthe store.He was followed by the remaining blackemployees,McClady, cashiers Jo Ann Partridge andWendolyn Pyron, meat trainee Hubert Gary, and ArchieBryantWhose classification is not of record. Shortlythereafter, Theodus Penn, produce clerk, reported for workbut upon being informed that the black employees hadwalked out followed. The employees proceeded to the localSCLC office, where they conferred with Executive DirectorTyrone Brooks. There they compiled a list of grievancesand decided to strike the store. Both Hosea Williams,president, and Brooks cautioned them that their conductmust be nonviolent.The following Monday, August 7, a picket line wasthrown around the customer entrance and parcel pickuparea of the store. The list of grievances was printed andhanded out to customers by the pickets. The print stated asfollows:WE ARE NOT BUYINGFROM WINN DIXIE1.Winn Dixie Is Not An Equal Opportunity Employ-erA.Hiring nor promotions are equal for black andwhite,B.No black managersC.No blackhead checkerstheir immediate family, while blacks are notH.White part-time employees advance over full-time black employeesI.Blacks required to carry a heavier workload thanwhites with same titlesJ.Blacks are denied equal training as whites withsame titleK.Unqualified whites are hired over qualified,experienced blacksII.Better Working Conditions:A.All code 7 must be given help in picking up andmoving heavy boxesB.Only one checker should be assigned to andallowed to operate a specific register during the courseof her shift. During lunch periods, breaks or any timeassigned checkers leave their register, the head checkershould count cash and read tape before assigning reliefchecker to register.C.Winn Dixie will not pay adequate help to cleanand sanitize the meat department after heavy workdays like Saturdays and holidaysIII.More and Better FringeBenefits:A.Winn Dixie employees receive no emergencyleave with pay, not evenin caseswhere there is,death inthe immediate familyB.No vacation with pay is given until the employ-ee has worked more than one year. When the employeeishired shortly after the vacation period ends, theemployee has to work a year to qualify for vacationleave with pay and then work until the next vacationperiod before being granted any actual paid vacation.Under this procedure, an employee may have to work,20 to 22 months before he or she can take a paidvacation.C.Winn Dixie does not giveraisesevery sixmonths as promisedD.Winn Dixie does not publicize its program foremployee stock ownership to its employeesE.Winn Dixie does not recognize the birthday ofthe late Dr. Martin Luther King, Jr. as a legal holidayF.SeveralWinn Dixie employees with more thanone year of satisfactory service did not qualify for adimes sick leave pay after being hospitalized orconfined to bed by a licensed physicianG.Winn Dixie does not have an adequate insur-ance program for employeesH.Winn Dixie hires and keeps white supervisorswho call black employees NIGGERS1.White customers are treated with much morerespect and courtesy than black customers by manage-rial personnelSigns were carried stating "Winn Dixie has a prejudicedmanager"; "Winn Dixie, we want black managers, assist--1Except where indicated, the facts are based on stipulated or undisputeddifferences on the basis of my impression of the comparative accuracy ofdocumentary evidence and undisputed mutually consistent corroborativethe witnesses' memories and the logical probabilities.testimony-Where accounts differ as to the particulars, I have resolved such 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDantmanagers, head cashiers 'and market managers";"Winn Dixie is a racist"; and "Winn Dixie, this is wherethe Beef begins." The above-named employees picketeddaily, occasionally joined by others.2 The store continuedto operate.2.Picket line misconduct by Gavin and PennNo evidence was presented of any misconduct byMcClady, and I find there was none.The Respondent's witnesses testified to alleged miscon-duct by Gavin and Penn, which they denied, during thefirstweek of picketing. In resolving the credibilityissues, Ihave taken into consideration the fact that Rev. Williamsand Tyrone Brooks had cautioned the strikers againstengaging in violence, and that Rev. Williams visited thescene on occasion and observed none. However, there is nocontention and no evidence that either of these two menwere present on any of the occasions discussed below.SecurityAgent Jack Carter and Security ManagerGeorge McLemore: On Friday, August 11, pickets intimi-dated a customer and his wife who were attempting to loadgroceries into their station wagon in the pickup lane,surrounding their car while Gavin and Penn used abusivelanguage toward them, telling the customer they had histag number and asking how he would like to have an asswhipping. Gavin and Penn conceded the authenticity ofphotographs of this incident introduced in evidence by theRespondent. However, they denied using abusive languageand contended that the photographs only show picketsgathered around the car, and that nothing else happened. Idiscredit this testimony as contrary to the probabilities,particularly in view of the photographs showing picketssurrounding the car in what appears to be an intimidatingmanner, some of them, including Penn, not merely lookingon, as he testified, but obviously speaking; in view, further,of testimony by McClady, Gavin, and Penn conceding thatcustomers were prevented from driving out of the pickuparea and that foul language was used by the pickets onoccasion; and another photograph, also conceded byGavin to be authentic, taken the same day and showinghim in a belligerent posture raising a clenched fist from theparcel pickup area toward the store front.Security Agent Carter: On the same day, an unidentifiedpicket struck the driver of a white ` Ford Mustangattempting to exit from the pickup`'area after loadinggroceries.The driver jumped out, "a slight altercation"took place, half a dozen pickets converged and cursed thedriver while Gavin, Penn, and other pickets struck the carwith their fists. I credit this testimony for the abovereasons, and because I consider Gavin's testimony, that hedid not remember this incident and Penn's testimony thatallhe remembered was a customer getting, out of a whiteMustang and chasing one of the other pickets, as efforts toavoid damaging admissions.AssistantManager Carroll Prosser and Security AgentRobert Parker: Also on Friday, August 11, the producemanager of another store drove to the rear of the StewardAvenue store where he and Prosser prepared to load somelettuce into the trunk of the produce manager's car fortransfer to the other store. Gavin and another picketapproached, Gavin carrying a belt wrapped around hishand with a large buckle hanging from it. Gavin slammedthe trunk closed, and told them he would not permit themto transfer the merchandise. Prosser thereupon returned tothe store, telling the produce manager to leave, as he wouldnot have a chance to load the merchandise. I do not creditGavin's version to the effect that he neither was carrying abelt or slammed the trunk closed, but merely told Prosser,"You all can't load that stuff. Don't do that," and toldProsser to "go ask the store manager"; and that Prosser didask the manager, and the trunk was not -loaded. I note thatGavin admitted that upon occasion he carried a belt in themanner described by Prosser and Parker. I find incredibleGavin's further statement that he did so only in thepresence of pickets, as that would have been pointless.Carter testified credibly and without dispute,that laterthat same evening he escorted a customer to his car at hisrequest, and Penn told the customer on the way that theyhad his tag number and called him a "son-of-a-bitch."SecurityManager McLemore credibly testified to aneventwhich occurred on the following day, Saturday,August 12, about 8:45 a.m. which was also recorded byphotographs.McLemore testified that about that timePenn arrived in his automobile, parked adjacent to thepickup lane, and got out. A bread truck drove in at thatpoint and parked near a corner of the building. Pennremoved a belt from his trousers, wrapped it around hisright hand, and, carrying leaflets of the strikers' demandsin his lefthand, walked around the corner of the buildingto the driver's side of the truck. As Penn returned, thebread truck departed without making a delivery. A groupof black customers arrived at that time, and Penn walkedout to the parking lot towards them, still carrying theleaflets inhis left hand, and the belt, which was about 11/2 to 2 inches wide, wrapped around his right hand anddangling 1 1 /2 to 2 feet, with a 2 1/2- or 3- inch widebuckle at the end.Store Manager McGarity also credibly testified that onone occasion during the week he observed a milk truckarrive; the route man engaged in conversation with Gavinand Penn; and the route man then informed McGarity hecould not deliver milk because "they had threatened to tearup his truck, if he did." On another occasion, McGaritycontinued, a dairy route man was unloading in front of thestore when Gavin and Penn took off their belts, wrappedthem around their fists "so that the buckle would be ontop," and stood and looked at the route man. Although theroute man continued to unload, McGarity "didn't thinkthat it was worth anybody getting hurt," and, although theroute man protested, told him to leave.Penn remembered the bread truck coming that Saturdaymorning but denied walking up to or speaking to thedriver, and denied intimidating other delivery men. Withrespect to the photographs, Penn testified they only showhim after he got a belt out of his car to put around hispants, and walking out to give a leaflet to a black customerwhom he asked, "Please don't shop at Winn-Dixie."2Although employees of the Respondent's Store No. 1852 on Campbell-involvedin thisproceeding.tonRoad, Atlanta, also participated to some extent,none of them is WINN-DIXIE ATLANTA293Although- he still had -the belt in his hand, he said, he hadno intention of hitting the customer. He, testified that heput the belt in his pants after he, spoke,to the customer, andthat this was the only time he carried a belt. I find Penn'stestimony here totally unbelievable. Penn's appearance atthe hearing and in the photographs stamps him as a youngman who dresses himself with,care to create an impressionto suit the occasion. That he was carrying that belt solelybecause he had not finished dressing that morning isbeyond belief. Moreover, the way he carried it converted itfrom an article of clothing into a dangerous weapon whichwould intimidate any unarmed person.AssistantManager McGarity, Security Agent Parker,and Gavin testified regarding a fist fight early Saturdayafternoon between two white bagboys and some of thepickets, in which the bagboys got the worst of it, and whichled to the arrest of Gavin and other pickets. Based on asynthesis of the testimony of all_ the witnesses and myestimate of their comparative accuracy and what was mostlikely in all the circumstances, I find that one of the picketstold one of the bagboys there would not be any groceriesput into the car, he was loading, and shut the car door.After a quick exchange of words, not detailed in therecord, between pickets and the two bagboys, one of thepickets swung at a bagboy and Gavin knocked him down.McGarity arrived on the scene and called or pulled thebagboys into the store'. Gavin's wife followed, cursing oneof the bagboys. Gavin entered the store and during theensuing commotion called ablack customer -an Oreocookie. Gavin then led his wife-out of the store.None of the witnesses attributedanymisconduct inconnection with the aforedescribed incident to Penn. Penntestified, however, that he was arrested the same afternoon,and, in the absence of any contradictory testimony, I credithim to the effect that a man drove into the pickup lane,touching McClady with his car bumper. Penn told him notto touch her again.- The man' told Penn "to shut up beforehe be down [sic] and beat me," and Penn replied he wouldbeat the man "down to the ground." The man went for thepolice, who arrested Penn.At 4 p.m. August 12, 1972, the Superior Court of FultonCounty,Georgia, issued a temporary order restrainingMetro Atlanta DeKalb SCLC, Gavin, McClady, Penn, andothers from engaging in various kinds of misconduct inconnection with the picketing.3.The negotiationsAt therequest ofSCLC,the Respondent's vice president,M. W. Merritt,agreed to meet with the black employees.Two meetings were held at the Respondent's offices inAtlanta.The first meeting, held August 15, was attended byMerritt and another official from Jacksonville otherwiseunidentified,representing the Respondent.Rev. Williams,Brooks,SCLC AttorneyDavid Crossland,Gavin, McCla-dy, andother black Winn-Dixie employees represented thestrikers-Rev.Williams read the following list of demands3for the Respondent's study, evaluation, and written reply,and each item was explained by the employees present.1.WE DEMAND any and all Criminal or Civilcharges be dropped against any and all employeesarising out of the Winn-Dixie, racial labor dispute.2.WE DEMAND all persons involved in trying tobring about. equal and adequate job opportunities andpromotional opportunities for all Winn-Dixie employ-ees regardless of race, creed or,color by participating inthe picketing or boycotting of Winn-Dixie stores bereinstated, to their previous positions without loss ofpay during the racial labor dispute, -and with the sameworking hours and pay rate held prior to the raciallabor dispute-3.WE DEMAND that any and all mention ofemployee participation in bringing about equal jobopportunities and promotional opportunities for allWinn-Dixie employees regarding of race, creed or colorby participating in the picketing and boycotting ofWinn-Dixie be removed from their personnel filecompletely without exceptions.4.WE DEMAND that no-supervisor or manageri-al personnel be allowed to harrass, intimidate or punishany employee in any way whatsoever for participatingin bringing about equal job and promotional opportu-nities for allWinn-Dixie employees regardless of race,creed or color.5.WE DEMAND and immediate advancement ofqualified `blacks in all phases of employment whereblacks have been refused 'promotions due 'to racism,and in all phases of employment Winn-Dixie has keptlily-white.'6.WE DEMAND the immediate hiring of blackstore managers, assistant managers, and head cashiersatWinn-Dixie stores in Metro Atlanta.7.WE DEMAND the immediate hiring andplacement of blacks in personnel and front officepositions:`8.WE DEMAND equal pay for all employees.9.WE DEMAND equal work loads for blacks andwhites.10.WE DEMAND equal part time hours for allemployees.11.WE DEMAND an adequate Insurance Policyfor all employees.12.WE DEMAND that specific mandatory cloth-ing required by Winn-Dixie be provided to employeesby Winn-Dixie.13.WE DEMAND that blacks be allowed toparticipate in the training programs.14.WE DEMAND employee participation in theProfit Sharing Program within three (3) years.15.WE DEMAND the establishment of a creditunion for employees with a minimum of one yearsservice.16.WE DEMAND that blacks be allowed to3The document listing these demands also contains at the end thereofseveral other requests which were not, however, conditions for ending thestrike, as follows: "Additional items. Wants black on board of directorsAdvertisingmedia will , be increased. Banking will be considered andinvestigated.Application for people with one-time jail term will bepersonally considered by M.W.M. or R.J.C. before turned down Negrofund for local colleges." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceive phone calls other than emergency calls just aswhites.17.WE DEMAND equal enforcement of companyPolicy.18.WE DEMAND equal allotment of time forbreaks and lunch.19.WE DEMAND that women not be placed onthe code 7 jobs because of the heavy merchandise thatthis person is required to handle.20.WE DEMAND that Winn-Dixie post publiclyits program for stock ownership by employees.21.WE DEMAND that Winn-Dixie post its payscale publicly.22.WE DEMAND that Winn-Dixie ceasediscrim-inationagainst blacks in its hiring practices.23..WE DEMAND that Winn-Dixie show morerespect for Black customers.24.WE DEMAND that blacks and whites who aredoing the same work be given thesamepay for thejobs.25.WE DEMAND that Winn-Dixie provide extrapay for extra work thatisassignedto employees.26.WE DEMAND the replacement of the grocerymanager, market manager, and head cashier at theStewart Ave. store and Campbellton Rd. store becauseof their racist attitude toward black workers andcustomers.27.WE DEMAND that Winn-Dixie give raises toemployees every six (6) months as employees arepromised at the beginning of employment withoutregard torace,creed or color.28.WE DEMAND Enforcement of CompanyPolicy that prohibits the hiring of more than one personfrom that person's immediate, family.29.WE DEMAND better overall working condi-tionsfor black employees.30.WE DEMAND that January 15th, the birthdayof the late Dr. Martin Luther King, Jr. become a paidemployee holiday.31.WE DEMAND that the location of thepersonnel offices and the notices of openings be placedon bulletin boards, putting the boards in conspicuousplaces.32.WE DEMAND an explanation of race nota-tion on payrollsheets. [sic]The parties were in agreement as to many of thesedemands which were said to reflect present companypolicy. The employees, however, were of the view that suchpolicies were not being properly implemented and wantedthe Respondent to conduct a 'study of their implementa-tion.There was also no agreement to the following items:(1)Theemployees wanted the Company to have thetemporary injunction, which it had obtained, vacated; andthe criminal charges, instituted by persons other than theRespondent apparently in connection with the allegedpicket line misconduct, dropped. The Respondent refusedboth these demands. (2) Although the Respondent waswillingto reinstatemost of the picketing employees, itindicated they might be transferred to other locations; theemployees wished to be reinstated to their former posi-tions, and transfers, if any, given to the managers who wereat fault.The Respondent refused to take back Gavin andPenn,on grounds of misconduct,as well asMcClady andPartridge regarding whom no reason was given. TheRespondent also refused the demand for backpay for theperiod of the strike.The second meeting was held on the following day. Allthose named as present at the first meeting were alsopresent at the second.At the opening of the meeting, theRespondent expressed its willingness to reinstateMcCladyand Partridge.Italso agreed to look'into the criminalcharges`but expressed doubt that anything could be donebecause they had been brought by individuals. TheRespondent adhered to the possibility that some strikersmight be transferred,but at the end of the meeting itagreed to reconsider its refusal to reinstate Gavin andPenn.After thesecond meeting Merritt informed Rev. Wil-liamsby telephonethat the Respondent was willing toreinstate all strikers.The Respondent deliveredto SCLC itsofficialwritten response to the demands presented at thefirstmeeting.Thisdocument is dated August18, 1972:1.No criminal charges have been brought byWinn-Dixie.DisolvingofTemporaryRestrainingOrder is subject to agreementbetween SCLC andWinn-Dixie.2.3. 4.Winn-Dixie agrees to reinstate,at the samerate of pay,all employees who voluntarily walked offjob at two stores, Stewart Avenue and CampbelltonRoad,on or after August 4, 1972. Therewill be no backpay for time off job.No personnel folder will beflagged with notice of participation by any employee inpicketing and supervisory and managerial personnelwillnot intimidate or otherwise punish reinstatedemployees for picketing.5.Winn-Dixie intends to comply with its companypolicy "to offer employment opportunity,training andpromotion to qualified personnel on the basis ofqualifications and merit without regard to race,color,religion,sex or national origin. Supervisory personnelshall be expected to take appropriate action to carryout thispolicy."Winn-Dixie will recommunicate thispolicy to alllower echelon supervisory personnel andmanagement will continue to use best efforts to assurecompliance.6.7.Winn-Dixie does not hire Store Managers.Winn-Dixie's policy is to make promotions to manage-rialpositions from within its own work force. Moreblack managers,assistantmanagers and departmentheads will be qualified and promoted as they completecurrent training programs.Within 120 days we willhave completed training and promoted one black StoreManager,two (2) black Assistant managers and two (2)head cashiers.8.We have pay rate schedules established forvarious job classifications based on experience andlength of service.We will payall employees on thisbasis without discrimination.Where an employee is notbeingpaid according to the rate schedule,the discre-pancywill be corrected. (Also see paragraphs 24 and27.)9.Job assignments,work loads and schedules, WINN-DIXIEATLANTA295including breaks and lunch hours, will be assigned byjob classifications to all employees on a fair andimpartial basis. Clean up details specifically shall berotated.10.See 9 above.11.We have insurance coverage for all blacks andwhites on impartial basis now. No change in insuranceprogram.,12.Winn-Dixie intends only to furnish uniforms tocashiers in accordance with past practices. Any changein this policy"will apply to all personnel on a fair andimpartial basis.13.See5 above.14.No.15.Notat this time.16.Restrictions on telephonemessages will beapplied on a fair and equal basis and will be the samefor all employees.17.All company policies shall be enforced on a fairand impartial basis with all employees.18,See 9 above.19.The demand was incorrect and was changed.AllCode 7 employees shall be given assistance asnecessary with the large repack boxes.20.Winn-Dixie promises to post notices of allstock offerings under its employee stock purchase plan.The sole purpose of this plan is to encourage stockownership by all employees. Our goal is 100% employeeparticipation.21.Supervisorswillexplain to any employeerequesting it the pay scale for that employee's jobclassification.22.See 5 above.23.We will require that all our employees, bothblack and white, show total respect for all ourcustomers, both black and white.24.See 8 above.25.See 9 above.26.No. Personnel replacements will be considered,how-ever, if further investigation by company indicatesviolations of company policies or poor managementpractices on the part of supervisory personnel at thetwo stores, Stewart Avenue and Campbellton Road,Investigation will be completed and whatever actionthat is to be taken will have been taken within 21 days.27.See 8 above.28.Company policy is: "Assignment of Employeesfrom Same Family . . . Members of one family as amatter of policy should not work together in the samestore. It is recognized, however, that exceptions willoccur in certain situations,especially in small towns."Management will investigate to ascertain presentcompliance with this policy, and will enforce on a fairand impartial basis, recognizing there will be excep-tions. No exceptions will be made, however, at any timeon basis of race. Exceptions must be approved byDivisionManager or Retail Operations Superintend-ent.29.Winn-Dixie will improve working conditionswhere possible for all employees (see policies above.)Clean up details will be rotated.30.The companyrecognizesonly legal holidays.31.Qualified personnel already,in a store shall beconsidered for job openings within that store, otherthan managerial positions,prior to qualified personnelbeing transferred in from another store.32.Not applicable. [sic]Rev.Williams dispatched the employees' answer toMerritt in a letter dated August 20, 1972:In a meeting over the weekend the striking blackemployees of Winn-Dixie voted unanimously to rejectthe answer to their demands submitted by you throughme. The rejection was based upon your refusal to agreeon back pay. The striking employees take the positionthat they were driven out of their jobs by racism andhad Winn-Dixie implemented their established person-nel and policy procedures the strike would not havebeen necessary.The following is a list of positions taken by thestriking employees on various points:1.Even though Winn-Dixie has brought no chargesagainst employees, the activities that brought forth thecharges were on Winn-Dixie property and arising outof the Winn-Dixie labor dispute. Therefore, a Winn-Dixie lawyer should appear in court with employeesexplaining that' this was a labor dispute betweenemployees and Winn-Dixie, and that the companywishes to have all charges dropped.2.No employee shall return to work until he isguaranteed full pay from the date of departure to thedate of return.5.We do not want to know what Winn-Dixie'sintentions are.We demand immediate advancement ofqualified blacks in all phases of employment whereblacks have been refused promotions due to racism,and in all phases of employment.11.Even though there may be no changes in thispolicy we demand that it be evaluated.16.If not at this time, we demand to know at whatspecific time.26.We demand an immediate investigation ofmanagement to be completed within twenty-one (21)days of our return to work.Merritt responded to this communication in the follow-ing letter dated August 22, 1972:After our negotiations last week and Winn-Dixie'sagreement to reinstate employees Gavin and Penn, Iwas surprised and disappointed to receive your letter ofAugust 20, 1972, demanding further concessions by ourcompany. We wanted to settle our difficulties amicablyand believed that an agreement had been reached withyou.The following are specific comments on the list ofpositions taken by striking employees as outlined inyour letter of August 20th:Item5 was intendedas a statementof our companypolicy. Further,as affirmative evidence of our committ-ment to implement this policy immediately,we agreedspecificallyin items6 and 7 to promote one black storemanager,two assistant managers and two head cashierswithin 120 days. Further, we have promised to 296DECISIONSOF NATIONALLABOR RELATIONS BOARDimplement our nondiscrimination policy immediatelyin all phases of employment.With respect to item 11, we will re-evaluate ourinsurance program:' Any deficiencies in dealing withindividual grievances will be 'corrected immediately aspromised in our discussions with you. -With respect to item 15, our companyhas consideredthe possibility of establishing a credit union from timeto time in the past. This matter will be brought to ourmanagement again for reconsideration, however, nospecific time can or will be set for establishing a creditunion within our organization.With respect to item 26, we previously agreed toyour demand. Investigation will be completed within 21days.With respect to item 2, as previouslydiscussed, wewill reinstate all striking black employees without lossof service benefits, but we cannot agree to payment ofback wages for striking employees while they were offthe job. I believe you, recognize the difficulties thiswould create in future dealings with our employees. Ibelieve all of our grievances could have been negotiatedwithout the necessity of a strike. If any of ouremployees strike, they must be willing to accept theconsequences of their actions.With respect to item 1, as you recognize, Winn-Dixiecannot agree to drop criminal charges brought againstthe striking employees since none were brought by ourcompany. In the interest of amicable settlement of ourdifferences,however,we will determine what legalaction, if any, can be taken by our company. If we canintervene in the criminal proceedings without jeopard-izing our relationship with the courts or law enforce-ment agencies inMetropolitanAtlanta,we willconsider the possibility of such intervention.Ourdecision to determine the possible `legal alternativesdepends, however, upon your prior agreement with ourresponse to all other items which have been the subjectof negotiations between us.I think these further agreements by our companyevidence our sincere desire to resolve our differenceswith you.It is our hope that your organization will recognizeour affirmative action program to assure non-discrimi-nation policies within our organization. Hopefully withthese further assurances by Winn-Dixie we can reachfinal settlement and the Temporary Restraining Ordernow in effect can be disolved by our company withoutfurther court proceedings.There were several telephone communications betweenRev. Williams and Merritt after this, but no agreement wasreached. The question of transfers of strikers appears tohave been resolved, as all the General, Counsel's witnessesagreed that the primary reason for the employees' refusalto return to work was the Respondent's insistence that nobackpay would be paid covering the time spent striking.4.The terminationsMerritt dispatched the following identical letters toMcClady (misspelled McCrady) dated August 29, and toGavin dated August 30, 1972:I regret. our discussions with the Reverend Hosea L.Williams have not been productive. Consequently, youare requested to return to work on or before Tuesday,September 5,19721,8:00 A.M.Becauseyou voluntarily walked off the job as astriking employee, the company will be unable toreimburse you for back pay for the time you were notat work.,If you do not return to work on or before September5, 1972, as requested, your services as an employee ofWinn-Dixie Atlanta, Inc. are terminated.Neither Gavin or McClady responded. Such a letter wasalso dispatched to Penn at an address from which he hadmoved in December 1971, although he had informed theRespondent of his new address about 2 weeks or longerafter he moved. Penn never received the letter, but otherstrikers told him about the letters, which were discussedwith Brooks, the strikers being of the view"that we werestillpicketing and they could not send us a letter like that,"as McClady testified.On September 1, 1972, the Superior Court of FultonCounty issued a consent order affirming the right toengage in peaceful informational picketing and restrainingmisconduct.-Penn ceased picketing September 10 or 11 but no reasontherefor appears in the record. McClady stopped picketingeither on September 27 or October 4 or 5 because she washaving problems with her pregnancy and her son wasinjured and she had to stay home with him. Gavin ceasedpicketing' in late October because he was working parttime.5.The reinstatement requestsOn October 23, Tyrone Brooks, upon the advice ofSCLC Attorney Crossland, drew up a letter addressed toM. W. Merritt for the signatures of the strikers. Afterobtaining Gavin's approval of the letter, Brooks met withGavin,McClady, and other strikers. Brooks testified thathe explained the origin of the-letter, and that it informedthe Company that "each and every employee involved inthat labor dispute wanted to return to work." Gavin,McClady, Partridge, Gary, Pyron, and one ErnestineGreene read and signed, the letter. Penn did not attend themeeting but read and signed the letter the following .day.Gavin mailed it to Merritt 3 days later.4 The letter stated:This letter is to inform you that we, the BlackEmployees of Winn Dixie, Inc. for Better WorkingConditions, and Equal Opportunity in Employment,still seek reinstatement to our jobs with the Winn DixieCorporation.In seeking re-employment to the positions that wepreviously held with Winn Dixie, we are demandingthat all persons involved in trying to bring about equaland adequate job opportunities and promotional4The Respondent's counsel stated at the hearing that thezRespondentoffice but that Vice President Merritt had searched his files and been unablereceived a copy of this letter at its Jacksonville corporation headquartersto locate the original of which he had no knowledge. Merritt did not testify WINN-DDUE ATLANTA297opportunities for all Winn Dixie employees regardlessof race, creed, or color by participating in theboycotting and picketing of Winn Dixie stores, beimmediately reinstated to their previous positions.,We sincerely feel that supervisors and managerialpersonnel should not be allowed to harrass, intimidate,or punish any of us in any way whatsoever due to ourparticipation in the racial labor dispute.An immediate reply to this communication isrequested. [sic]Gavin testified that at the time he received the Respon-dent'-s termination letter of August 30, it was his positionthat he deserved backpay and he would not return to workfor Winn-Dixie without it; when he signed the October 23letter toMerritt, he understood it to mean he was stillseeking reinstatement. under the same conditions he hadalways meant; and that he has never changed his mind andhe still feels he deserves backpay for the time he wasstriking.Theodus Penn testified that he concurred in theemployees' demand for backpay while striking and he stillfeels that way. He testified that he will never go back to thejob, and that that was his position when he signed theOctober 23 letter.McClady testified that, at this meetingwith Brooks, he asked what the employees wanted to do,and she "took the position that whatever the rest of themwanted to do I would do too because I couldn't picket toomuch at that time because I was pregnant." The otherswanted to continue to strike, she said. McClady alsotestified that although she stated, in an affidavit she gave toa Board agent January 23, 1973, that, she did not desirereinstatement, she was pregnant at the- time and could nothave returned to work; that she now wants to be reinstatedand "never had any other thing in my mind." McCladywas pregnant at the time of the hearing, and the GeneralCounsel stated she expected the birth of a child on orabout April 4, 1973.StoreManager McGarity, Market Manager Meredith,and Assistant Manager Prosser were all transferred toother stores after the above events.B.Conclusions1The strike:The walkout, strike, and picketing bySteward Avenue employees, including McClady, Gavin,and Penn, were clearly of a concerted nature. That theirstrike was designed to improve wages, hours, and workingconditions is established by the lists of demands, whichincluded various subjects such as promotion, hiring, pay,workload, hours, clothing, training, profit sharing, tele-phone - privileges, job assignment, and holidays. TheRespondent does not contest the General Counsel'sallegation that the strike was concerted activity protectedby Section -7 of the Act, and I so find.5 I also find that as aresult of the meetings and subsequent communicationsbetween the Respondent and the strikers and theirrepresentatives, the primary issue for which the employees5 It is well established that such conduct is not deprived of the Act'sprotection because the strikers' demands were not presented to theiremployer before the walkout; because fewer than a majority of theemployees participated(Imco Poultry, Division of International MultifoodsCorporation,202 NLRB No. 44), or because all the strikers were black andtheir demands were designed to improve the wages, hours, and workingcontinued to picket after August 22 was their demand forbackpay for the time they were striking. Although theBoard does not award backpay for strike time, there wasnothing unlawful about holding out for such a demand,whichwas economic in nature, as a condition forterminating the strike which was from its inception aneconomic strikes2 The terminations:With regard to the Respondent'stermination letters of August 29 and 30, based on the plainwords of the letters and the Respondent's conductthroughout its dealing with the strikers, I find that thepurpose and effect thereof was to threaten the strikers thatif they did not give up their demand for backpay and theirstrike and return to work, they would be terminated; and,in view of the strikers' failure to respond to the letters, theircontinued picketing, and the absence of any contrarycontention by the Respondent, I also find that they were infact terminated on September 5, 1972, for the aforesaidreasons.3 The alleged replacements:The Respondent contendsthatMcClady, Gavin, and `Penn had been permanentlyreplaced before their September 5 terminations took effect.McClady:McClady credibly testified that she was aCode 7 cashier and shelf-stocker, and was stocking shelvesat the time of the walkout., The Respondent presented noevidence regarding a ^ replacement for her shelf-stockingduties, and I discredit its evidence that she was a full-timecashier. I therefore find no merit in the Respondent'scontention that McClady was replaced by either B. WilsonorA. Palmer, who were hired as new full-time cashiersduring the week ending-September 2. Moreover, there weretwo full-time black cashiers, Partridge and Pryor, whowalked out August 4, and who have neither returned towork nor been replaced. Wilson and Palmer doubtlessreplaced them. In any event, I find, based on the testimonyofMcGarity, who hired the two new full-time cashiersnamed above, as well as two new part-time cashiers, thatnone of the four was considered to be a permanentreplacement for a striker. He testified that he told each ofthe new hires at the time of hire,Iexplained the circumstances to her, that we werebeing picketed and that the employees-that walked outcould or might come back to work and it might be thatwe would have to transfer her to another, store in casethey did.-Gavin:Gavin was the only journeyman meatcutter whostruck August 4. McGarity testified that during the weekending August 12, R. Lundsford, a, meatcutter, "wasbrought in" by transfer "to get the job done in the meatdepartment."Meat Manager Meredith said Lundsford"came in because we were short of meatcutters." Lunds-ford worked 2 weeks at the store and left Respondent'semploy August 26 to take a job elsewhere. An additionaljourneyman meatcutter, Heatherly, worked at the store 1week, ending August 26. McGarity -testified that Heatherlywas "a transfer that we needed in the meat department,"conditions of black employees.Jubilee Manufacturing Company,202 NLRBNo. 2;Washington State Service Employees State Council No 18,188 NLRB957.6Cf.International Van lanes,177 NLRB 353, 355, enfd. in this respect448 F2d 905, 910 (C.A 9, 1971), reversed on other grounds 409 U S. 48(1972), In. 4;The Cooper Thermometer Company,154 NLRB 502, In 16. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDand that "he didn't stay except for one week" when "hewas transferred back to another store." J. Brown, ameatcutter in the Respondent's employ since June 22,1972, was transferred to the store September 2, on whichday he clocked 5.25 hours, and thereafter worked full time.Although the Respondent contends that both Lundsfordand Brown were permanently transferred, and that Brownpermanently replaced Gavin,'the above, evidence, in myopinion, does not indicate that either Lundsford's orBrown's transfers stood on footings different from that ofHeatherly's at the time they, were made, and Heatherly'swas not, and is not contended to be, permanent.Penn:Penn was one of two full-time clerks in theproduce department, and the only one who struck. Noreplacement was made at once, and the other full-timeclerk, Forrest, quit during the week ending August 19. TheRespondent contends in its brief that Penn was permanent-ly replaced by "either K. Walbert or E. Preston." Duringthe week ending August 19, K. Walbert and W. Bullardwere transferred in. After that, however, the Respondentoffered three times before its termination letter to reinstatePenn.McGarity testified he treated the Walbert transferno different from any other transfer, but he did not testifyas to how he treated the simultaneous Bullard transferwhich the Respondent contends in its brief was temporary.Both these men worked at the store until September 9,when their names disappear from the store roll, withoutexplanation.E.Preston has been employed by theRespondent since 1967. After filling in for the meatwrap-per who was on vacation, "he was put in" produce duringthe week ending September 2, McGarity testified, where heworked for that 1 week only. There is no evidence as to thecircumstances of his transfer into produce nor of hisdeparture a week later.Based on the absence of any direct testimony that any ofthe above-discussed hirees or transferees were intended tobe and were told that they were permanent strikereplacements, the evidence recited above indicating thatnone of the alleged replacements were in fact permanent,and, most important, the Respondent's offers to reinstatePenn after his alleged permanent replacement and itsassurances in its letter to McClady, Gavin, and Penn thattheir jobs would be held for them until September 5 (if theywould abandon their strike and return) convinces me, andI find, that these three strikers had not been permanentlyreplaced at the time of their discharges.In all the circumstances, therefore, I conclude that bythreatening to discharge, and by discharging,McClady,Gavin, and Penn on September 5, 1972, who at that timewere engaged in a lawful economic strike and who had notbeen permanently replaced, the Respondent violatedSection 8(a)(1) of the Act and converted the strike into anunfair labor practice strike.? As unfair labor practicestrikers, these employees are entitled to reinstatement upontheirunconditional application absent unusual circum-stances.84 The misconduct:I find no merit in the Respondent'scontention thatGavin and Penn are not entitled toreinstatement because of misconduct on the picket line.Without determining whether, under other circumstances,the misconduct which I have found above occurred wouldjustify a refusal to reinstate Gavin and Penn, I find that theRespondent condoned their conduct by its agreement,after its second meeting with the strikers' representatives,to reinstate all the strikers; its repetition of this agreementand additional promise not to preserve any record orpermit any retaliation against reinstated strikers in itswritten communication of August 18; and its reaffirmationof its agreement to reinstate Gavin and Penn, by name, inits letter of August 22.9I do not agree with the Respondent that the condonationdoctrine should not be applied in this case because its offerto reinstate Gavin and Penn was rejected by their refusal toreturn to work, and was withdrawn by the Respondent'sletters of August 30 which "were in effect a withdrawal ofthe offer if it was not accepted by September 5." It is wellestablished that "After a condonation the employer maynot rely upon prior unprotectedactivitiesof employees todeny reinstatement to, or otherwise to discriminate against,them." to That principle is peculiarly applicable here, wheretheRespondent's purported withdrawal of its reinstate-ment offer was a letter which has been found above toconstitute an unfair labor practice. Nor do I agree with theRespondent's further contention that application of thecondonation doctrine would discourage employers frommaking any future good-faith offers to settle disputes withblack employees striking in protest against alleged racialdiscrimination. I cannot see that holding the Respondentto its expressed intent to overlook misconduct woulddiscourage employers from making offers to settle disputesof this kind any more than application of the condonationdoctrine discourages the settlement of any other kind oflabor dispute. Indeed, the doctrine is premised on itseffectuationofa primary purpose of the Act thefurtherance of industrial peace and harmony. I'5Reinstatement:Ido find merit in the Respondent'scontention that the evidence does not show that these threeemployees have abandoned the strike and are willing toreturn to their jobs unconditionally. Thus, their letter datedOctober 23, 1972, advised the Respondent that they "still"sought reinstatement to their jobs. I cannot give credenceto the testimony of Tyrone Brooks, who drafted the letter,that all the letter said was that each and every signatory"wanted to return to work," or his uncorroboratedtestimony that he explained its contents to them in suchterms. To do so would require an inference that the word"still"was inadvertently inserted in the letter and over-looked by all three employees, each of whom read the letterbefore signing. Such an inference is completely unwarrant-ed,particularly in view of Gavin's testimony that heunderstood, and intended, the letter to mean that he wasstill seeking reinstatement under the same conditions asbefore, notably backpay for the time spent striking; Penn'stestimony that he still feels that way; and McClady's7Metal Plating Corporation,201 NLRB No. 28;Astro Electronics, Inc,10Confectionary & Tobacco Drivers and Warehousemen's Union, Local188 NLRB 572;Hilton International Co., d/b/a San Jeronimo Hilton Hotel,805, IBTCWA v. N LR B,312 F.2d 108. 113 (C A. 2. 1963),Jones &187 NLRB 947;We Painters, Inc.,176 NLRB 964.McKnight, Inc,183 NLRB 82, enfd. 445 F.2d 97 (C.A. 7.197 1).8 Ibrd11Jones & McKnight, Inc v. N L R.B., supra.9Sea View Industries, Inc,127 NLRB 1402, 1437 WINN-DIXIEATLANTAtestimony that the other signers wanted to continuestriking and that she went along with them. McClady'sfurther testimony that she wants reinstatement and neverhad any other thing in mind indicates she has not changedher view regarding the backpay requirement 12McClady ceased picketing only because of a sick childand problems with her pregnancy, and at one timeconsidered that her pregnancy would have prevented herfrom working. I find, however, upon her entire testimony,that she has not abandoned the strike and that she is notfor any reason disqualified from reinstatement upon herunconditional application. Similarly, as to Gavin, althoughhe ceased picketing in late October to take a part-time job,I find that he has not abandoned the strike, and that he isentitled to reinstatement when he unconditionally applies.However, as to Penn, I find that his testimony that hisposition at the time he signed the October 23 letter was thathe would never go back to that job and that he has neverchanged his mind, and his flat statement, "I will never goback," was an unequivocal assertion that he has perma-nently severed his employment relationship, which ab-solves the Respondent of any obligation to offer himreinstatement. 13REMEDYInorder to effectuate the policies of the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found and to takecertain affirmative action. In view of the nature of theunfair labor practices, the Respondent will be ordered tocease and desist from infringing in any manner on itsemployees' rights guaranteed by the Act.N.L.R.B. v.Entwistle Mfg. Co.,120 F.2d 532 (CA. 4, 1941).Having found that Willena McClady and Isiah Gavinbecame unfair labor practice strikers on and afterSeptember 5, 1972, I shall recommend that upon theirunconditional application theRespondent offer themimmediate and full reinstatement to their former jobs or, ifsuch jobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rights andprivileges, dismissing if necessary any person hired sinceSeptember 5 to replace them. I also recommend that theRespondent make McClady and Gavin whole for any lossof earnings they may suffer as the result of the Respon-dent's failure to reinstate them in the above-describedmanner, by paying each of them a sum of money equal tothat which each would have earned as wages, plus interest,from 5 days after the date on which each unconditionallyapplies for reinstatement to the date of the Respondent'soffer of reinstatement, less her or his net earnings duringsuch period. Backpay and interest are to be computed inthemanner prescribed in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 14299Winn-Dixie Atlanta Inc., Atlanta, Georgia, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening to discharge, or discharging, employeesbecause they engage in protected concerted activity.(b) In any other manner interfering with, restraining, orcoercing employees in their, exercise of rights guaranteedby Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon their unconditional application, offer toWillenaMcClady and Isiah Gavin immediate and fullreinstatement and make them whole in the manner setforth in the Remedy section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due.(c)Post at its store No. 1874 on Steward Avenue,Atlanta,Georgia, copies of the attached notice marked"Appendex." 15 Copies of said notice, on forms providedby the Regional Director for Region 10, after being dulysigned by the Respondent's representative, shall be postedby the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director of Region 10, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.12SeeLocal No 380,InternationalUnion, Allied IndustrialWorkers ofAmerica, AFL-CIO v.N.LR !I, 401 F 2d 128 (CA7);Northeast ProductsCo., Inc.,147 NLRB 675;The National Automatic Products Company,128NLRB 67213Cf.S & M Manufacturing Co.,165 NLRB 663.14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules andRegulationsof the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order hereinshall, asprovided in Sec. 102 48 of theRules and Regulations,be adopted by theBoard andbecome itsfindings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.15 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelationsBoard" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge, or discharge,our employees because they engage in protectedconcerted activity.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in their exercise of 300DECISIONSOF NATIONALLABOR RELATIONS BOARDrights guaranteed by Section 7 of the National LaborRelations Act, as amended.WE WILL, upon their unconditional application, offerWillena McClady and Isiah Gavin immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist,to substantially equivalent jobs,withoutprejudice to their seniority or other rights and privi-leges, and dismiss if necessaryanypersons hired sinceSeptember 5, 1972,to replace them_WE WILL make whole Willena McClady and IsiahGavin for any loss of earnings they may have sufferedas the result of our failure to reinstate them in themanner ordered by the Board.DatedByWINN-DIXIE ATLANTA, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Peachtree Building Room701, 730 Peachtree Street NE.,Atlanta,Georgia 30308,Telephone 404-526-5760.